(Slip Opinion)              OCTOBER TERM, 2020                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

        UZUEGBUNAM ET AL. v. PRECZEWSKI ET AL.

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                THE ELEVENTH CIRCUIT

    No. 19–968.      Argued January 12, 2021—Decided March 8, 2021
Petitioners are former students of Georgia Gwinnett College who wished
  to exercise their religion by sharing their faith on campus while en-
  rolled there. In 2016, Chike Uzuegbunam talked with interested stu-
  dents and handed out religious literature on campus grounds. Uzueg-
  bunam stopped after a campus police officer informed him that campus
  policy prohibited distributing written religious materials outside areas
  designated for that purpose. A college official later explained to Uzueg-
  bunam that he could speak about his religion or distribute materials
  only in two designated speech areas on campus, and even then only
  after securing a permit. But when Uzuegbunam obtained the required
  permit and tried to speak in a free speech zone, a campus police officer
  again asked him to stop, this time saying that people had complained
  about his speech. Campus policy at that time prohibited using the free
  speech zone to say anything that “disturbs the peace and/or comfort of
  person(s).” The officer told Uzuegbunam that his speech violated cam-
  pus policy because it had led to complaints, and the officer threatened
  Uzuegbunam with disciplinary action if he continued. Uzuegbunam
  again complied with the order to stop speaking. Another student who
  shares Uzuegbunam’s faith, Joseph Bradford, decided not to speak
  about religion because of these events. Both Uzuegbunam and Brad-
  ford sued certain college officials charged with enforcement of the col-
  lege’s speech policies, arguing that these policies violated the First
  Amendment. As relevant here, the students sought injunctive relief
  and nominal damages. The college officials ultimately chose to discon-
  tinue the challenged policies rather than to defend them, and they
  sought dismissal on the ground that the policy change left the students
  without standing to sue. The parties agreed that the policy change
  rendered the students’ request for injunctive relief moot, but disputed
2                   UZUEGBUNAM v. PRECZEWSKI

                                  Syllabus

    whether the students had standing to maintain the suit based on their
    remaining claim for nominal damages. The Eleventh Circuit held that
    while a request for nominal damages can sometimes save a case from
    mootness, such as where a person pleads but fails to prove an amount
    of compensatory damages, the students’ plea for nominal damages
    alone could not by itself establish standing.
Held: A request for nominal damages satisfies the redressability element
 necessary for Article III standing where a plaintiff’s claim is based on
 a completed violation of a legal right. Pp. 3–12.
    (a) To establish Article III standing, the Constitution requires a
 plaintiff to identify an injury in fact that is fairly traceable to the chal-
 lenged conduct and to seek a remedy likely to redress that injury.
 Spokeo, Inc. v. Robins, 578 U. S. 330, 338. The dispute here concerns
 whether the remedy Uzuegbunam sought—nominal damages—can re-
 dress the completed constitutional violation that he alleges occurred
 when campus officials enforced the speech policies against him. The
 Court looks to the forms of relief awarded at common law to determine
 whether nominal damages can redress a past injury. The prevailing
 rule at common law was that a party whose rights are invaded can
 always recover nominal damages without furnishing evidence of actual
 damage. By permitting plaintiffs to pursue nominal damages when-
 ever they suffered a personal legal injury, the common law avoided the
 oddity of privileging small economic rights over important, but not eas-
 ily quantifiable, nonpecuniary rights. Pp. 3–8.
    (b) The common law did not require a plea for compensatory dam-
 ages as a prerequisite to an award of nominal damages. Nominal dam-
 ages are not purely symbolic. They are instead the damages awarded
 by default until the plaintiff establishes entitlement to some other
 form of damages. A single dollar often will not provide full redress,
 but the partial remedy satisfies the redressability requirement.
 Church of Scientology of Cal. v. United States, 506 U. S. 9, 13. Re-
 spondents’ argument that a plea for compensatory damages is neces-
 sary to confer jurisdiction also does not square with established prin-
 ciples of standing. And unlike an award of attorney’s fees and costs
 which may be the byproduct of a successful suit, an award of nominal
 damages constitutes relief on the merits. Pp. 8–11.
    (c) A request for redress in the form of nominal damages does not
 guarantee entry to court. In addition to redressability, the plaintiff
 must establish the other elements of standing and satisfy all other rel-
 evant requirements, such as pleading a cognizable cause of action.
 Uzuegbunam experienced a completed violation of his constitutional
 rights when respondents enforced their speech policies against him.
 Nominal damages can redress Uzuegbunam’s injury even if he cannot
 or chooses not to quantify that harm in economic terms. The Court
                      Cite as: 592 U. S. ____ (2021)                     3

                                 Syllabus

  does not decide whether Bradford can pursue nominal damages and
  leaves for the District Court to determine whether Bradford has estab-
  lished a past, completed injury. Pp. 11–12.

781 Fed. Appx. 824, reversed and remanded.

  THOMAS, J., delivered the opinion of the Court, in which BREYER, ALITO,
SOTOMAYOR, KAGAN, GORSUCH, KAVANAUGH, and BARRETT, JJ., joined.
KAVANAUGH, J., filed a concurring opinion. ROBERTS, C. J., filed a dissent-
ing opinion.
                        Cite as: 592 U. S. ____ (2021)                                 1

                              Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order that
     corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                    _________________

                                     No. 19–968
                                    _________________


    CHIKE UZUEGBUNAM, ET AL., PETITIONERS v.
         STANLEY C. PRECZEWSKI, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                                  [March 8, 2021]

   JUSTICE THOMAS delivered the opinion of the Court.
   At all stages of litigation, a plaintiff must maintain a per-
sonal interest in the dispute. The doctrine of standing gen-
erally assesses whether that interest exists at the outset,
while the doctrine of mootness considers whether it exists
throughout the proceedings. To demonstrate standing, the
plaintiff must not only establish an injury that is fairly
traceable to the challenged conduct but must also seek a
remedy that redresses that injury. And if in the course of
litigation a court finds that it can no longer provide a plain-
tiff with any effectual relief, the case generally is moot.
This case asks whether an award of nominal damages by
itself can redress a past injury. We hold that it can.
                             I
  According to the complaint, Chike Uzuegbunam is an
evangelical Christian who believes that an important part
of exercising his religion includes sharing his faith. In
2016, Uzuegbunam decided to share his faith at Georgia
Gwinnett College, a public college where he was enrolled as
a student. At an outdoor plaza on campus near the library
2               UZUEGBUNAM v. PRECZEWSKI

                      Opinion of the Court

where students often gather, Uzuegbunam engaged in con-
versations with interested students and handed out reli-
gious literature.
   A campus police officer soon informed Uzuegbunam that
campus policy prohibited distributing written religious ma-
terials in that area and told him to stop. Uzuegbunam com-
plied with the officer’s order. To learn more about this pol-
icy, he then visited the college’s Director of the Office of
Student Integrity, who was directly responsible for promul-
gating and enforcing the policy. When asked if Uzueg-
bunam could continue speaking about his religion if he
stopped distributing materials, the official said no. The of-
ficial explained that Uzuegbunam could speak about his re-
ligion or distribute materials only in two designated “free
speech expression areas,” which together make up just
0.0015 percent of campus. And he could do so only after
securing the necessary permit. Uzuegbunam then applied
for and received a permit to use the free speech zone.
   Twenty minutes after Uzuegbunam began speaking on
the day allowed by his permit, another campus police officer
again told him to stop, this time saying that people had
complained about his speech. Campus policy prohibited us-
ing the free speech zone to say anything that “disturbs the
peace and/or comfort of person(s).” App. to Pet. for Cert.
151(a). The officer told Uzuegbunam that his speech vio-
lated this policy because it had led to complaints. The of-
ficer threatened Uzuegbunam with disciplinary action if he
continued. Uzuegbunam again complied with the order to
stop speaking. Another student who shares Uzuegbunam’s
faith, Joseph Bradford, decided not to speak about religion
because of these events.
   Both students sued a number of college officials in charge
of enforcing the college’s speech policies, arguing that those
policies violated the First Amendment. As relevant here,
they sought nominal damages and injunctive relief. Re-
spondents initially attempted to defend the policy, stating
                  Cite as: 592 U. S. ____ (2021)              3

                      Opinion of the Court

that Uzuegbunam’s discussion of his religion “arguably rose
to the level of ‘fighting words.’ ” Id., at 155(a). But the col-
lege officials quickly abandoned that strategy and instead
decided to get rid of the challenged policies. They then
moved to dismiss, arguing that the suit was moot, because
of the policy change. The students agreed that injunctive
relief was no longer available, but they disagreed that the
case was moot. They contended that their case was still live
because they had also sought nominal damages. The Dis-
trict Court dismissed the case, holding that the students’
claim for nominal damages was insufficient by itself to es-
tablish standing.
   The Eleventh Circuit affirmed. 781 Fed. Appx. 824
(2019). It stated that a request for nominal damages can
save a case from mootness in certain circumstances, such
as where a person pleads but fails to prove an amount of
compensatory damages. But, because the students did not
request compensatory damages, their plea for nominal
damages could not by itself establish standing.
   We granted certiorari to consider whether a plaintiff who
sues over a completed injury and establishes the first two
elements of standing (injury and traceability) can establish
the third by requesting only nominal damages. 591 U. S.
___ (2020). We now reverse.
                               II
   To satisfy the “ ‘irreducible constitutional minimum’ ” of
Article III standing, a plaintiff must not only establish
(1) an injury in fact (2) that is fairly traceable to the chal-
lenged conduct, but he must also seek (3) a remedy that is
likely to redress that injury. Spokeo, Inc. v. Robins, 578
U. S. 330, 338 (2016); see also Gill v. Whitford, 585 U. S.
___, ___–___ (2018) (slip op., at 13–14). There is no dispute
that Uzuegbunam has established the first two elements.
The only question is whether the remedy he sought—nom-
inal damages—can redress the constitutional violation that
4               UZUEGBUNAM v. PRECZEWSKI

                      Opinion of the Court

Uzuegbunam alleges occurred when campus officials en-
forced the speech policies against him.
                                A
   In determining whether nominal damages can redress a
past injury, we look to the forms of relief awarded at com-
mon law. “Article III’s restriction of the judicial power to
‘Cases’ and ‘Controversies’ is properly understood to mean
‘cases and controversies of the sort traditionally amenable
to, and resolved by, the judicial process.’ ” Vermont Agency
of Natural Resources v. United States ex rel. Stevens, 529
U. S. 765, 774 (2000) (quoting Steel Co. v. Citizens for Better
Environment, 523 U. S. 83, 102 (1998)); cf. Memphis Com-
munity School Dist. v. Stachura, 477 U. S. 299, 306 (1986)
(relief for “§1983 plaintiffs . . . is ordinarily determined ac-
cording to principles derived from the common law of
torts”). The parties here agree that courts at common law
routinely awarded nominal damages. They, instead, dis-
pute what kinds of harms those damages could redress.
   Both sides agree that nominal damages historically could
provide prospective relief. The award of nominal damages
was one way for plaintiffs at common law to “obtain a form
of declaratory relief in a legal system with no general de-
claratory judgment act.” D. Laycock & R. Hasen, Modern
American Remedies 636 (5th ed. 2019). For example, a tres-
pass to land or water rights might raise a prospective threat
to a property right by creating the foundation for a future
claim of adverse possession or prescriptive easement.
Blanchard v. Baker, 8 Me. 253, 268 (1832) (“If an unlawful
diversion [of water] is suffered for twenty years, it ripens
into a right, which cannot be controverted”). By obtaining
a declaration of trespass, a property owner could “vindicate
his right by action” and protect against those future
threats. Ibid. Courts at common law would not declare
property boundaries in the abstract, “but the suit for nomi-
nal damages allowed them to do so indirectly.” Laycock,
                  Cite as: 592 U. S. ____ (2021)             5

                      Opinion of the Court

supra, at 636.
  The parties disagree, however, about whether nominal
damages alone could provide retrospective relief. Stressing
the declaratory function, respondents argue that nominal
damages by themselves redressed only continuing or
threatened injury, not past injury.
  But cases at common law paint a different picture. Early
courts required the plaintiff to prove actual monetary dam-
ages in every case: “[I]njuria & damnum [injury and dam-
age] are the two grounds for the having [of] all actions, and
without these, no action lieth.” Cable v. Rogers, 3 Bulst.
311, 312, 81 Eng. Rep. 259 (K. B. 1625). Later courts, how-
ever, reasoned that every legal injury necessarily causes
damage, so they awarded nominal damages absent evi-
dence of other damages (such as compensatory, statutory,
or punitive damages), and they did so where there was no
apparent continuing or threatened injury for nominal dam-
ages to redress. See, e.g., Barker v. Green, 2 Bing. 317, 130
Eng. Rep. 327 (C. P. 1824) (nominal damages awarded for
1-day delay in arrest because “if there was a breach of duty
the law would presume some damage”); Hatch v. Lewis, 2
F. & F. 467, 479, 485–486, 175 Eng. Rep. 1145, 1150, 1153
(N. P. 1861) (ineffective assistance by criminal defense at-
torney that does not prejudice the client); Dods v. Evans, 15
C. B. N. S. 621, 624, 627, 143 Eng. Rep. 929, 930–931 (C. P.
1864) (breach of contract); Marzetti v. Williams, 1 B. & Ad.
415, 417–418, 423–428, 109 Eng. Rep. 842, 843, 845–847
(K. B. 1830) (bank’s 1-day delay in paying on a check); id.,
at 424, 109 Eng. Rep., at 845 (recognizing that breach of
contract could create a continuing injury but determining
that the fact of breach of contract by itself justified nominal
damages).
  The latter approach was followed both before and after
ratification of the Constitution. An early case about voting
rights effectively illustrates this common-law understand-
ing. Faced with a suit pleading denial of the right to vote,
6               UZUEGBUNAM v. PRECZEWSKI

                       Opinion of the Court

the court rejected the plaintiff ’s claim because, among
other reasons, the plaintiff had not established actual dam-
ages. Ashby v. White, 2 Raym. Ld. 938, 941–943, 948, 92
Eng. Rep. 126, 129, 130, 133 (K. B. 1703). Dissenting, Lord
Holt argued that the common law inferred damages when-
ever a legal right was violated. Observing that the law rec-
ognized “not merely pecuniary” injury but also “personal in-
jury,” Lord Holt stated that “every injury imports a
damage” and that a plaintiff could always obtain damages
even if he “does not lose a penny by reason of the [viola-
tion].” Id., at 955, 92 Eng. Rep., at 137. Although Lord Holt
was in the minority, the House of Lords overturned the ma-
jority decision, thus validating Lord Holt’s position, 3 Salk.
17, 91 Eng. Rep. 665 (K. B. 1703), and this principle “laid
down . . . by Lord Holt” was followed “in many subsequent
cases,” Embrey v. Owen, 6 Exch. 353, 368, 155 Eng. Rep.
579, 585 (1851).
   The dissent correctly notes that English courts differed in
some respects from courts under our system, but Lord
Holt’s position also prevailed in courts on this side of the
Atlantic. Applying what he called Lord Holt’s “incontro-
vertible” reasoning, Justice Story explained that a prevail-
ing plaintiff “is entitled to a verdict for nominal damages”
whenever “no other [kind of damages] be proved.” Webb v.
Portland Mfg. Co., 29 F. Cas. 506, 508–509 (No. 17,322) (CC
Me. 1838). Because the common law recognized that “every
violation imports damage,” Justice Story reasoned that
“[t]he law tolerates no farther inquiry than whether there
has been the violation of a right.” Ibid. Justice Story also
made clear that this logic applied to both retrospective and
prospective relief. Id., at 507 (stating that nominal dam-
ages are available “wherever there is a wrong” and that, “[a]
fortiori, this doctrine applies where there is not only a vio-
lation of a right of the plaintiff, but the act of the defendant,
if continued, may become the foundation, by lapse of time,
of an adverse right”).
                  Cite as: 592 U. S. ____ (2021)             7

                      Opinion of the Court

   The dissent discounts Justice Story’s statement, saying
that he took a potentially contradictory position elsewhere
and asserted that both actual damages and a violation of a
legal right are required. Post, at 7–8 (opinion of ROBERTS,
C. J.). But in the same source the dissent cites, Justice
Story said that nominal damages are “presumed” “[w]here
the breach of duty is clear.” Commentaries on the Law of
Agency §217, p. 211 (1839). Justice Story adopted the same
position a few years later. Whipple v. Cumberland Mfg. Co.,
29 F. Cas. 934, 936 (No. 17,516) (CC Me. 1843) (stating that
it is “well-known and well-settled” that “wherever a wrong
is done to a right,” at minimum “nominal damages will be
given”). And other jurists declared that “[t]he principle that
every injury legally imports damage, was decisively settled,
in the case of Ashby.” Parker v. Griswold, 17 Conn. *288,
*304–*306 (1845) (citing many cases on both sides of the
Atlantic, including Webb and Marzetti). This history is
hardly one of “indeterminate sources.” Post, at 8.
   Admittedly, the rule allowing nominal damages for a vio-
lation of any legal right, though “decisively settled,” Parker,
17 Conn., at *304, was not universally followed—as is true
for most common-law doctrines. And some courts only fol-
lowed the rule in part, recognizing the availability of nomi-
nal damages but holding that the improper denial of nomi-
nal damages could be harmless error. Yet, even among
these courts, many adopted the rule in full whenever a per-
son proved that there was a violation of an “important
right.” E.g., Hecht v. Harrison, 5 Wyo. 279, 290, 40 P. 306,
309–310 (1895); accord, Reid v. Johnson, 132 Ind. 416, 419,
31 N. E. 1107, 1108 (1892) (“substantial right”). Nonethe-
less, the prevailing rule, “well established” at common law,
was “that a party whose rights are invaded can always re-
cover nominal damages without furnishing any evidence of
actual damage.” 1 T. Sedgwick, Measure of Damages 71,
n. a (7th ed. 1880); see also id., at 72 (citing Lord Holt’s
opinion in Ashby).
8              UZUEGBUNAM v. PRECZEWSKI

                     Opinion of the Court

   That this rule developed at common law is unsurprising
in the light of the noneconomic rights that individuals had
at that time. A contrary rule would have meant, in many
cases, that there was no remedy at all for those rights, such
as due process or voting rights, that were not readily reduc-
ible to monetary valuation. See D. Dobbs, Law of Remedies
§3.3(2) (3d ed. 2018) (nominal damages are often awarded
for a right “not economic in character and for which no sub-
stantial non-pecuniary award is available”); see also Carey
v. Piphus, 435 U. S. 247, 266–267 (1978) (awarding nominal
damages for a violation of procedural due process). By per-
mitting plaintiffs to pursue nominal damages whenever
they suffered a personal legal injury, the common law
avoided the oddity of privileging small-dollar economic
rights over important, but not easily quantifiable, nonpecu-
niary rights.
                              B
   Respondents and the dissent attempt to discount this his-
torical line of cases by contending that something other
than nominal damages provided redressability. They argue
instead that courts could award nominal damages only
when a plaintiff pleaded compensatory damages but failed
to prove a specific amount. In those circumstances, they
say, the plea for compensatory damages is what satisfied
the redressability requirement, and courts awarded nomi-
nal damages merely as a technical matter. We do not agree.
   To begin with, the cases themselves did not require a plea
for compensatory damages as a condition for receiving nom-
inal damages. Lord Holt spoke in categorical terms:
“[E]very injury imports a damage,” so a plaintiff who proved
a legal violation could always obtain some form of damages
because he “must of necessity have a means to vindicate
and maintain [the right].” Ashby, 2 Raym. Ld., at 953–955,
92 Eng. Rep., at 136–137. Justice Story’s language was no
less definitive: “The law tolerates no farther inquiry than
                  Cite as: 592 U. S. ____ (2021)            9

                      Opinion of the Court

whether there has been the violation of a right.” Webb, 29
F. Cas., at 508. When a right is violated, that violation “im-
ports damage in the nature of it” and “the party injured is
entitled to a verdict for nominal damages.” Id., at 508.
   Respondents and the dissent thus get the relationship be-
tween nominal damages and compensatory damages back-
wards. Nominal damages are not a consolation prize for the
plaintiff who pleads, but fails to prove, compensatory dam-
ages. They are instead the damages awarded by default
until the plaintiff establishes entitlement to some other
form of damages, such as compensatory or statutory dam-
ages. See, e.g., Dods, 15 C. B. N. S., at 621, 627, 143
Eng. Rep., at 929, 931 (prevailing plaintiff entitled to nom-
inal damages as a matter of law even where jury neglected
to find them); see also Stachura, 477 U. S., at 308 (rejecting
the argument that courts could presume, without proof,
damages greater than nominal).
   The argument that a claim for compensatory damages is
a prerequisite for an award of nominal damages also rests
on the flawed premise that nominal damages are purely
symbolic, a mere judicial token that provides no actual ben-
efit to the plaintiff. That contention is not without some
support. See, e.g., Stanton v. New York & Eastern R. Co.,
59 Conn. 272, 282, 22 A. 300, 303 (1890) (“Nominal damages
mean no damages at all. They exist only in name, and not
in amount”); but cf. ibid. (still recognizing that nominal
damages are appropriate when a right is violated). But this
view is against the weight of the history discussed above,
and we have already expressly rejected it. Despite being
small, nominal damages are certainly concrete. The dissent
says that “an award of nominal damages does not change [a
plaintiff’s] status or condition at all.” Post, at 3. But we
have already held that a person who is awarded nominal
damages receives “relief on the merits of his claim” and
“may demand payment for nominal damages no less than
10              UZUEGBUNAM v. PRECZEWSKI

                      Opinion of the Court

he may demand payment for millions of dollars in compen-
satory damages.” Farrar v. Hobby, 506 U. S. 103, 111, 113
(1992). Because nominal damages are in fact damages paid
to the plaintiff, they “affec[t] the behavior of the defendant
towards the plaintiff ” and thus independently provide re-
dress. Hewitt v. Helms, 482 U. S. 755, 761 (1987) (emphasis
deleted); accord, Mission Product Holdings, Inc. v. Temp-
nology, LLC, 587 U. S. ___, ___ (2019) (slip op., at 6) (“If
there is any chance of money changing hands, [the] suit re-
mains live”). True, a single dollar often cannot provide full
redress, but the ability “to effectuate a partial remedy” sat-
isfies the redressability requirement. Church of Scientology
of Cal. v. United States, 506 U. S. 9, 13 (1992).
   The next difficulty faced by respondents and the dissent
is their inability to square their argument with established
principles of standing. Because redressability is an “ ‘irre-
ducible’ ” component of standing, Spokeo, 578 U. S., at 338,
no federal court has jurisdiction to enter a judgment unless
it provides a remedy that can redress the plaintiff ’s injury.
Yet early courts routinely awarded nominal damages alone.
Certainly, no one seems to think that those judgments were
without legal effect. Those nominal damages necessarily
must have provided redress. Respondents contend that a
request for compensatory damages at the pleading stage
was what provided the basis for nominal damages at the
judgment stage. But a plaintiff must maintain a personal
interest in the dispute at every stage of litigation, including
when judgment is entered, Lujan v. Defenders of Wildlife,
504 U. S. 555, 561 (1992), and must do so “separately for
each form of relief sought,” Friends of the Earth, Inc. v.
Laidlaw Environmental Services (TOC), Inc., 528 U. S. 167,
185 (2000). As soon as a plea for compensatory damages
fails at the factfinding stage of litigation, that plea can no
longer support jurisdiction for a favorable judgment. The
dissent’s contrary assertion is unaccompanied by any cita-
tion.
                  Cite as: 592 U. S. ____ (2021)             11

                      Opinion of the Court

  Likewise, any analogy to attorney’s fees and costs fails.
A request for attorney’s fees or costs cannot establish stand-
ing because those awards are merely a “byproduct” of a suit
that already succeeded, not a form of redressability. Steel
Co., 523 U. S., at 107; see also Lewis v. Continental Bank
Corp., 494 U. S. 472, 480 (1990). In contrast, nominal dam-
ages are redress, not a byproduct.
                                III
   Because nominal damages were available at common law
in analogous circumstances, we conclude that a request for
nominal damages satisfies the redressability element of
standing where a plaintiff’s claim is based on a completed
violation of a legal right.
   The dissent worries that after today the Judiciary will be
required to weigh in on legal questions “whenever a plain-
tiff asks for a dollar.” Post, at 9. But petitioners still would
have satisfied redressability if instead of one dollar in nom-
inal damages they sought one dollar in compensation for a
wasted bus fare to travel to the free speech zone. The dis-
sent “would place a higher value on Article III” than a dol-
lar. Post, at 1; but see Sprint Communications Co. v. APCC
Services, Inc., 554 U. S. 269, 305 (2008) (ROBERTS, C. J., dis-
senting) (“Article III is worth a dollar”). But Congress abol-
ished the statutory amount-in-controversy requirement for
federal-question jurisdiction in 1980. Federal Question Ju-
risdictional Amendments Act, 94 Stat. 2369. And we have
never held that one applies as a matter of constitutional
law.
   This is not to say that a request for nominal damages
guarantees entry to court. Our holding concerns only re-
dressability. It remains for the plaintiff to establish the
other elements of standing (such as a particularized injury);
plead a cognizable cause of action, Planck v. Anderson, 5
T. R. 37, 41, 101 Eng. Rep. 21, 23 (K. B. 1792) (“if no [actual]
damage be sustained, the creditor has no cause of action”
12                UZUEGBUNAM v. PRECZEWSKI

                         Opinion of the Court

for some claims); and meet all other relevant requirements.
We hold only that, for the purpose of Article III standing,
nominal damages provide the necessary redress for a com-
pleted violation of a legal right.
  Applying this principle here is straightforward. For pur-
poses of this appeal, it is undisputed that Uzuegbunam ex-
perienced a completed violation of his constitutional rights
when respondents enforced their speech policies against
him. Because “every violation [of a right] imports damage,”
Webb, 29 F. Cas., at 509, nominal damages can redress
Uzuegbunam’s injury even if he cannot or chooses not to
quantify that harm in economic terms.*
  The judgment of the Court of Appeals is reversed, and the
case is remanded for further proceedings consistent with
this opinion.
                                             It is so ordered.




——————
  *We do not decide whether Bradford can pursue nominal damages.
Nominal damages go only to redressability and are unavailable where a
plaintiff has failed to establish a past, completed injury. The District
Court should determine in the first instance whether the enforcement
against Uzuegbunam also violated Bradford’s constitutional rights.
                 Cite as: 592 U. S. ____ (2021)            1

                   KAVANAUGH, J., concurring

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 19–968
                         _________________


   CHIKE UZUEGBUNAM, ET AL., PETITIONERS v.
        STANLEY C. PRECZEWSKI, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                        [March 8, 2021]

   JUSTICE KAVANAUGH, concurring.
   I agree with the Court that, as a matter of history and
precedent, a plaintiff’s request for nominal damages can
satisfy the redressability requirement for Article III stand-
ing and can keep an otherwise moot case alive. I write sep-
arately simply to note that I agree with THE CHIEF JUSTICE
and the Solicitor General that a defendant should be able
to accept the entry of a judgment for nominal damages
against it and thereby end the litigation without a resolu-
tion of the merits. Post, at 11 (ROBERTS, C. J., dissenting);
Brief for United States as Amicus Curiae 29–30.
                 Cite as: 592 U. S. ____ (2021)            1

                   ROBERTS, C. J., dissenting

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 19–968
                         _________________


   CHIKE UZUEGBUNAM, ET AL., PETITIONERS v.
        STANLEY C. PRECZEWSKI, ET AL.
 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF
          APPEALS FOR THE ELEVENTH CIRCUIT
                        [March 8, 2021]

   CHIEF JUSTICE ROBERTS, dissenting.
   Petitioners Chike Uzuegbunam and Joseph Bradford
want to challenge the constitutionality of speech re-
strictions at Georgia Gwinnett College. There are just a few
problems: Uzuegbunam and Bradford are no longer stu-
dents at the college. The challenged restrictions no longer
exist. And the petitioners have not alleged actual damages.
The case is therefore moot because a federal court cannot
grant Uzuegbunam and Bradford “any effectual relief what-
ever.” Chafin v. Chafin, 568 U. S. 165, 172 (2013) (internal
quotation marks omitted).
   The Court resists this conclusion, holding that the peti-
tioners can keep pressing their claims because they have
asked for “nominal damages.” In the Court’s view, nominal
damages can save a case from mootness because any
amount of money—no matter how trivial—“can redress a
past injury.” Ante, at 1. But an award of nominal damages
does not alleviate the harms suffered by a plaintiff, and is
not intended to. If nominal damages can preserve a live
controversy, then federal courts will be required to give ad-
visory opinions whenever a plaintiff tacks on a request for
a dollar. Because I would place a higher value on Article
III, I respectfully dissent.
2               UZUEGBUNAM v. PRECZEWSKI

                    ROBERTS, C. J., dissenting

                               I
   In urging the ratification of the Constitution, Alexander
Hamilton famously wrote that “the judiciary, from the na-
ture of its functions, will always be the least dangerous” of
“the different departments of power.” The Federalist
No. 78, p. 465 (C. Rossiter ed. 1961). This was so, Hamilton
explained, because the Judiciary “will be least in a capacity
to annoy or injure” “the political rights of the Constitution.”
Ibid. Whereas “[t]he executive not only dispenses the hon-
ors but holds the sword of the community,” and “[t]he legis-
lature not only commands the purse but prescribes the
rules by which the duties and rights of every citizen are to
be regulated,” the Judiciary “may truly be said to have nei-
ther FORCE nor WILL but merely judgment.” Ibid.
   But that power of judgment can nonetheless bind the Ex-
ecutive and Legislature—and the States. It is modest only
if confined to its proper sphere. As John Marshall empha-
sized during his one term in the House of Representatives,
“[i]f the judicial power extended to every question under the
constitution” or “to every question under the laws and trea-
ties of the United States,” then “[t]he division of power
[among the branches of Government] could exist no longer,
and the other departments would be swallowed up by the
judiciary.” 4 Papers of John Marshall 95 (C. Cullen ed.
1984) (quoted in DaimlerChrysler Corp. v. Cuno, 547 U. S.
332, 341 (2006)). To maintain adequate separation between
the Judiciary, on the one hand, and the political branches
and the States, on the other, Article III of the Constitution
authorizes federal courts to decide only “Cases” and
“Controversies”—that is, “cases of a Judiciary nature.”
2 Records of the Federal Convention of 1787, p. 430
(M. Farrand ed. 1966) (J. Madison).
   The case-or-controversy requirement imposes fundamen-
tal restrictions on who can invoke federal jurisdiction and
what types of disputes federal courts can resolve. As perti-
nent here, “when it is impossible for a court to grant any
                  Cite as: 592 U. S. ____ (2021)              3

                    ROBERTS, C. J., dissenting

effectual relief whatever to the prevailing party,” Chafin,
568 U. S., at 172 (internal quotation marks omitted), the
case is moot, and the court has no power to decide it, see
Spencer v. Kemna, 523 U. S. 1, 18 (1998). To decide a moot
case would be to give an advisory opinion, in violation of
“the oldest and most consistent thread in the federal law
of justiciability.” Flast v. Cohen, 392 U. S. 83, 96 (1968)
(internal quotation marks omitted).
   By insisting that judges be able to provide meaningful re-
dress to litigants, Article III ensures that federal courts ex-
ercise their authority only “as a necessity in the determina-
tion of real, earnest and vital controversy between
individuals.” Chicago & Grand Trunk R. Co. v. Wellman,
143 U. S. 339, 345 (1892); see Valley Forge Christian Col-
lege v. Americans United for Separation of Church and
State, Inc., 454 U. S. 464, 471 (1982) (“The constitutional
power of federal courts cannot be defined, and indeed has
no substance, without reference to the necessity ‘to adjudge
the legal rights of litigants in actual controversies.’ ” (quot-
ing Liverpool, New York & Philadelphia S. S. Co. v. Com-
missioners of Emigration, 113 U. S. 33, 39 (1885))). When
plaintiffs like Uzuegbunam and Bradford allege neither ac-
tual damages nor the prospect of future injury, an award of
nominal damages does not change their status or condition
at all. Such an award instead represents a judicial deter-
mination that the plaintiffs’ interpretation of the law is
correct—nothing more. The court in such a case is acting
not as an Article III court, but as a moot court, deciding
cases “in the rarified atmosphere of a debating society.”
Director, Office of Workers’ Compensation Programs v.
Perini North River Associates, 459 U. S. 297, 305 (1983)
(internal quotation marks omitted).
                           II
  The Court sees no problem with turning judges into ad-
vice columnists. In its view, the common law and (to a
4               UZUEGBUNAM v. PRECZEWSKI

                    ROBERTS, C. J., dissenting

lesser extent) our cases require that federal courts open
their doors to any plaintiff who asks for a dollar. I part
ways with the Court regarding both the framework it ap-
plies and the result it reaches.
   Begin with the framework. The Court’s initial premise is
that we must “look to the forms of relief awarded at common
law” in order to decide “whether nominal damages can re-
dress a past injury.” Ante, at 4. Because the Court finds
that “nominal damages were available at common law in
analogous circumstances” to the ones before us, it “con-
clude[s] that a request for nominal damages satisfies the
redressability element of standing where a plaintiff ’s claim
is based on a completed violation of a legal right.” Ante, at
11.
   Any lessons that we learn from the common law, how-
ever, must be tempered by differences in constitutional de-
sign. The structure and function of 18th-century English
courts were in many respects irreconcilable with “the role
assigned to the judiciary in a tripartite allocation of power.”
Flast, 392 U. S., at 95. Perhaps most saliently, in England
“all jurisdictions of courts [were] either mediately or imme-
diately derived from the crown,” 1 W. Blackstone, Commen-
taries on the Laws of England 257 (1765), an organizational
principle the Framers explicitly rejected by separating the
Executive from the Judiciary. This difference in organiza-
tion yielded a difference in operation. To give just one ex-
ample, “English judicial practice with which early Ameri-
cans were familiar had long permitted the Crown to solicit
advisory opinions from judges.” R. Fallon, J. Manning, D.
Meltzer, & D. Shapiro, Hart and Wechsler’s The Federal
Courts and the Federal System 52 (7th ed. 2015). We would
not look to such practice for guidance today if a plaintiff
came into court arguing that advisory opinions were in fact
an appropriate form of Article III redress. We would know
that they are not. We likewise should know that a bare re-
quest for nominal damages is not justiciable because the
                  Cite as: 592 U. S. ____ (2021)            5

                   ROBERTS, C. J., dissenting

plaintiff cannot “benefit in a tangible way from the court’s
intervention.” Steel Co. v. Citizens for Better Environment,
523 U. S. 83, 103, n. 5 (1998) (internal quotation marks
omitted).
   We should of course consult founding-era decisions when
discerning the boundaries of our jurisdiction, for the Fram-
ers sought to limit the judicial power to “Cases” and “Con-
troversies,” as those terms were understood at the time.
See Coleman v. Miller, 307 U. S. 433, 460 (1939) (opinion of
Frankfurter, J.). No question. But that does not mean that
the requirements of Article III are “satisfied merely because
a party requests a court of the United States to declare its
legal rights, and has couched that request for forms of relief
historically associated with courts of law in terms that have
a familiar ring to those trained in the legal process.” Valley
Forge, 454 U. S., at 471. A focus on common law analogues
cannot obscure the significance of the establishment of an
independent Judiciary—a “remarkable transformation”
from a system with courts operating as “appendages of
crown power.” Gordon S. Wood, The Origins of Judicial Re-
view, 22 Suffolk U. L. Rev. 1293, 1304 (1988). That trans-
formation carries with it the need to cabin the jurisdiction
of the Judiciary to ensure it does not trespass on the prov-
ince of the political branches.
   It is in any event entirely unclear whether common law
courts would have awarded nominal damages in a case like
the one before us. There is no dispute that “nominal dam-
ages historically could provide prospective relief,” because
such awards allowed “plaintiffs at common law to ‘obtain a
form of declaratory relief in a legal system with no general
declaratory judgment act.’ ” Ante, at 4 (quoting D. Laycock
& R. Hasen, Modern American Remedies 636 (5th ed. 2019);
emphasis added); see Borchard, The Declaratory Judgment—
A Needed Procedural Reform, 28 Yale L. J. 1, 25–29 (1918)
(describing the development of declaratory judgments in
England in the second half of the 19th century). Yet the
6               UZUEGBUNAM v. PRECZEWSKI

                   ROBERTS, C. J., dissenting

petitioners in this case no longer seek prospective relief.
Although they initially asked for a declaratory judgment
and a preliminary injunction, they abandoned those re-
quests once the college rescinded the challenged policies.
   The Court is correct to note that plaintiffs at common law
often received nominal damages for past violations of their
rights. Those awards, however, were generally limited to
situations in which prevailing plaintiffs tried and failed to
prove actual damages. See 1 D. Dobbs, Law of Remedies
§3.3(2), p. 296 (2d ed. 1993) (describing nominal damages
awards as “a rescue operation”). Notwithstanding the
Court’s protestations to the contrary, nominal damages in
such cases were in fact a “consolation prize,” ante, at 9,
awarded as a hook to allow prevailing plaintiffs to at least
recover attorney’s fees and costs. See W. Hale, Handbook
on the Law of Damages 30–31 (1896) (“The importance of
the right to recover nominal damages often consists in its
effect on costs.”); 1 T. Sedgwick, Measure of Damages §96,
p. 164 (9th ed. 1912) (“[T]hey are a mere peg to hang costs
on.” (internal quotation marks omitted)). The petitioners in
this case have asked to recover their fees and costs, but they
never sought actual damages, so the common law provides
little relevant support.
   On this last point, the Court acknowledges in several
places that the historical record is mixed as to whether legal
violations were actionable at all without a showing of com-
pensable harm. See ante, at 5, 7. And the Court does not
cite any case in which plaintiffs sought only nominal dam-
ages for purely retrospective injuries. The Court instead
relies on several decisions that contained live damages
claims, see Barker v. Green, 2 Bing. 317, 130 Eng. Rep. 327
(C. P. 1824) (“actual damage was the gist of the action”);
Hatch v. Lewis, 2 F. & F. 467, 469, 175 Eng. Rep. 1145, 1146
(N. P. 1861) (defendants’ ineffective assistance allegedly
caused plaintiff to be “deprived of the profits and emolu-
ments he might otherwise have obtained”); Dods v. Evans,
                  Cite as: 592 U. S. ____ (2021)            7

                   ROBERTS, C. J., dissenting

15 C. B. N. S. 621, 143 Eng. Rep. 929 (C. P. 1864) (action for
damages), or involved prospective harm to the plaintiff ’s
reputation, see Marzetti v. Williams, 1 B. & Ad. 415, 420,
109 Eng. Rep. 842, 844 (K. B. 1830) (bank’s failure to timely
pay “was injurious to the character of the plaintiff in his
trade”); see also C. Addison, Law of Torts 46–47 (1860) (def-
amation actionable without proof of damage).
   The Court also appeals to “categorical” and “definitive”
statements by Lord Chief Justice Holt and Justice Story,
that “every injury imports a damage,” Ashby v. White, 2
Raym. Ld. 938, 955, 92 Eng. Rep. 126, 137 (K. B. 1703), and
that “[t]he law tolerates no farther inquiry than whether
there has been the violation of a right,” Webb v. Portland
Mfg. Co., 29 F. Cas. 506, 508 (No. 17,322) (CC Me. 1838).
Ante, at 8–9. These statements, however, bear less weight
than the Court suggests. Lord Holt was alone in dissent in
Ashby (no shame there), and although his opinion has been
cited favorably by subsequent cases and commentary, his
colleagues disagreed with him. The Court writes that “the
House of Lords overturned the majority decision, thus vali-
dating Lord Holt’s position,” ante, at 6, but the House of
Lords likely paid scant attention to Lord Holt’s analysis. It
appears instead that the majority decision was reversed as
collateral damage in a Whig-Tory political dispute, and “lit-
tle weight was given to reasoning or eloquence.” 2 J. Camp-
bell, Lives of the Chief Justices of England 160 (1849).
(Ashby had tried to vote for a Whig candidate, and his ballot
had been rejected as part of a Tory election-rigging scheme.
Id., at 156–157.) Regardless, the House of Lords held that
Ashby “should recover his damages assessed by the jury” at
trial, suggesting that the fact of injury alone did not “im-
port” them. Ashby v. White, 1 Bro. P. C. 62, 64, 1 Eng. Rep.
417, 418 (1703).
   Justice Story is no more helpful to the Court—despite the
supposedly “definitive” nature of his statement in Webb—
as he took the position elsewhere in his writings that a legal
8               UZUEGBUNAM v. PRECZEWSKI

                   ROBERTS, C. J., dissenting

violation alone was not sufficient to ground a lawsuit. See
Commentaries on the Law of Agency §236, p. 200 (1839)
(“[T]he rule applies, that though it is a wrong, it is without
any damage; and, to maintain an action, both must concur;
for damnum absque injuria, and injuria absque damno, are
equally objections to any recovery.”). Perhaps Justice
Story’s conflicting statements can be reconciled, see ante, at
7; Hessick, Standing, Injury in Fact, and Private Rights, 93
Cornell L. Rev. 275, 283, n. 38 (2008), but neither his com-
mentary nor Lord Holt’s dissent provides firm footing for
the position that a plaintiff could seek nominal damages
without alleging actual damages or prospective harm.
   At bottom, the Court relies on a handful of indeterminate
sources to justify a radical expansion of the judicial power.
The Court acknowledges that “the rule allowing nominal
damages for a violation of any legal right . . . was not uni-
versally followed,” ante, at 7, but even this concession un-
derstates the equivocal nature of the historical record. I
would require more before bursting the bounds of Article
III.
   The Court spends little time trying to reconcile its analy-
sis with modern justiciability principles. It cites in passing
our decisions in Carey v. Piphus, 435 U. S. 247 (1978), Mem-
phis Community School Dist. v. Stachura, 477 U. S. 299
(1986), and Farrar v. Hobby, 506 U. S. 103 (1992), but those
cases made no mention of Article III, and none involved a
standalone claim for nominal damages. The Court also con-
tends that nominal damages must provide redress because
courts would otherwise lack jurisdiction to award them,
even where a plaintiff tries and fails to prove actual dam-
ages. See ante, at 10. But a claim for actual damages pre-
serves a live controversy, see Memphis Light, Gas & Water
Div. v. Craft, 436 U. S. 1, 8–9 (1978), and a court does not
lose jurisdiction just because that claim ultimately fails.
   Finally, the Court argues that nominal damages provide
Article III relief because they “affec[t] the behavior of the
                  Cite as: 592 U. S. ____ (2021)              9

                    ROBERTS, C. J., dissenting

defendant towards the plaintiff ” by requiring “money
changing hands.” Ante, at 10 (internal quotation marks
omitted). If this were the standard, then the prospect of
attorney’s fees and costs would confer standing at the be-
ginning of a lawsuit and prevent mootness throughout—a
proposition we have squarely rejected. See Lewis v. Conti-
nental Bank Corp., 494 U. S. 472, 480 (1990). The Court
posits that “nominal damages are redress,” whereas fees
and costs “are merely a byproduct of a suit that already suc-
ceeded.” Ante, at 11 (internal quotation marks omitted).
This classification just begs the question of what qualifies
as redress. To satisfy Article III, redress must alleviate the
plaintiff ’s alleged injury in some way, either by compensat-
ing the plaintiff for a past loss or by preventing an ongoing
or future harm. Nominal damages do not serve these ends
where a plaintiff alleges only a completed violation of his
rights. They are not intended to approximate the value of
tangible or intangible harms, or the deterrent effect re-
quired to prevent future misconduct. And they are not cal-
culated with reference to either of these purposes. Because
such an award performs no remedial function—and because
“[r]elief that does not remedy the injury suffered cannot
bootstrap a plaintiff into federal court,” Steel Co., 523 U. S.,
at 107—nominal damages cannot preserve a live contro-
versy where a case is otherwise moot.
                              III
  Today’s decision risks a major expansion of the judicial
role. Until now, we have said that federal courts can review
the legality of policies and actions only as a necessary inci-
dent to resolving real disputes. Going forward, the Judici-
ary will be required to perform this function whenever a
plaintiff asks for a dollar. For those who want to know if
their rights have been violated, the least dangerous branch
will become the least expensive source of legal advice.
  In an effort to downplay these consequences, the Court
10              UZUEGBUNAM v. PRECZEWSKI

                    ROBERTS, C. J., dissenting

argues that plaintiffs who seek nominal damages will often
be able to seek actual damages as well. In this case, for
example, the Court notes that Uzuegbunam and Bradford
“would have satisfied redressability if instead of one dollar
in nominal damages they sought one dollar in compensation
for a wasted bus fare to travel to the free speech zone.”
Ante, at 11. Maybe they would have, and maybe they
should have. The Court is mistaken, however, to equate a
small amount of actual damages with the token award of
nominal damages. The former redresses a compensable
harm and satisfies Article III, while the latter is a legal fic-
tion with “no existence in point of quantity.” J. Mayne, Law
of Damages 27 (1856) (internal quotation marks omitted);
see Dobbs, Law of Remedies §3.3(2), at 294 (“Nominal dam-
ages are damages in name only . . . .”).
   The Court also insists that not every “request for nominal
damages guarantees entry to court.” Ante, at 11. Yet its
holding admits of no limiting principle. As then-Judge
McConnell remarked in an insightful concurrence on the is-
sue before us, “[i]t is hard to conceive of a case in which a
plaintiff would be unable to append a claim for nominal
damages, and thus insulate the case from the possibility of
mootness.” Utah Animal Rights Coalition v. Salt Lake City
Corp., 371 F. 3d 1248, 1266 (CA10 2004). The Court today
reinforces this point by emphasizing that “every violation of
a right imports damage,” ante, at 12 (emphasis added; al-
terations and internal quotation marks omitted)—even
though we have definitively and recently held that a plain-
tiff must allege a concrete injury even where his rights have
been violated, see Thole v. U. S. Bank N. A., 590 U. S. ___,
___ (2020) (slip op., at 5) (“This Court has rejected the ar-
gument that ‘a plaintiff automatically satisfies the injury-
in-fact requirement whenever a statute grants a person a
statutory right and purports to authorize that person to sue
to vindicate that right.’ ” (quoting Spokeo, Inc. v. Robins,
578 U. S. 330, 341 (2016))).
                  Cite as: 592 U. S. ____ (2021)           11

                   ROBERTS, C. J., dissenting

   The best that can be said for the Court’s sweeping excep-
tion to the case-or-controversy requirement is that it may
itself admit of a sweeping exception: Where a plaintiff asks
only for a dollar, the defendant should be able to end the
case by giving him a dollar, without the court needing to
pass on the merits of the plaintiff ’s claims. Although we
recently reserved the question whether a defendant can
moot a case by depositing the full amount requested by the
plaintiff, Campbell-Ewald Co. v. Gomez, 577 U. S. 153, 166
(2016), our cases have long suggested that he can, see, e.g.,
California v. San Pablo & Tulare R. Co., 149 U. S. 308, 313–
314 (1893). The United States agrees, arguing in its brief
in “support” of the petitioners that “the defendant should be
able to end the litigation without a resolution of the consti-
tutional merits, simply by accepting the entry of judgment
for nominal damages against him.” Brief for United States
as Amicus Curiae 29. The defendant can even file an offer
of judgment for one dollar, rendering the plaintiff liable for
any subsequent costs if he receives only nominal damages.
See Fed. Rule Civ. Proc. 68(d). This is a welcome caveat,
and it may ultimately save federal courts from issuing
reams of advisory opinions. But it also highlights the flim-
siness of the Court’s view of the separation of powers. The
scope of our jurisdiction should not depend on whether the
defendant decides to fork over a buck.
                        *     *    *
  Five years after Hamilton wrote Federalist No. 78, Secre-
tary of State Thomas Jefferson sent a letter on behalf of
President George Washington to Chief Justice John Jay
and the Associate Justices of the Supreme Court, asking for
advice about the Nation’s rights and obligations regarding
the ongoing war in Europe. Washington’s request must
have struck him as reasonable enough, since English sover-
eigns regularly sought advice from their courts. Yet the
12             UZUEGBUNAM v. PRECZEWSKI

                   ROBERTS, C. J., dissenting

Justices declined the entreaty, citing “the lines of separa-
tion drawn by the Constitution between the three depart-
ments of the government.” 3 Correspondence and Public
Papers of John Jay 488 (H. Johnston ed. 1891). For over
two centuries, the Correspondence of the Justices has stood
as a reminder that federal courts cannot give answers
simply because someone asks.
   The Judiciary is authorized “to say what the law is” only
because “[t]hose who apply [a] rule to particular cases, must
of necessity expound and interpret the rule.” Marbury v.
Madison, 1 Cranch 137, 177 (1803) (emphasis added). To-
day’s decision abandons that principle. When a plaintiff
brings a nominal damages claim in the absence of past dam-
ages or future harm, it is not “necessary to give an opinion
upon a question of law.” San Pablo, 149 U. S., at 314. It is
instead a “gratuitous” exercise of the judicial power, Simon
v. Eastern Ky. Welfare Rights Organization, 426 U. S. 26,
38 (1976), and expanding that power encroaches on the po-
litical branches and the States. Perhaps defendants will
wise up and moot such claims by paying a dollar, but it is
difficult to see that outcome as a victory for Article III.
Rather than encourage litigants to fight over farthings,
I would affirm the judgment of the Court of
Appeals.